DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed on October 21, 2021 have been entered. Accordingly, claim 1 is currently pending in this application. The previous § 112(b) rejections have been withdrawn in light of Applicant’s amendments which clarify the scope of the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the abbreviation of “HC” in the fourth to last line, whereas it should instead recite --Hydro-Carbons--to avoid any potential ambiguities or antecedence issues.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhama et al. (US 5784893 A), herein Furuhama, in view of Feng et al. (US 20160258657 A1), herein Feng, and further in view of Kingham (US 4169356 A).
As per claim 1, Furuhama discloses a refrigerating unit of a dispenser of refrigerated products in a room (see at least figure 1), comprising a primary circuit (“B”) for recovering and regenerating at least one refrigerating fluid (see at least column 3, lines 19-24) and a secondary circuit (“A”) for recovering and regenerating a heat-transfer fluid (see at least column 3, lines 3-9), to allow a thermal exchange between refrigerating fluid (of “B”), heat-transfer fluid (of “A”) and refrigerated products in the room (23), the refrigerating unit further comprising at least one primary evaporator (5) in common with respect to the refrigerating fluid (of “B”) and to the heat-transfer fluid (of “A”) and comprising at least one secondary heat exchanger (1) with respect to the heat-transfer fluid (as shown in at least figure 1) and to the refrigerated products in the room (23), the primary circuit (“B”) for recovering and regenerating the refrigerating fluid being hermetically sealed (as evidenced by the closed-loop system shown in at least figure 1) and at least the primary evaporator (5) being placed in a suitable room (21) open towards an outside environment to allow a suitable air circulation (implied by 21 being an “outdoor” unit; see at least column 3, lines 31-32), natural or forced through a fan (see at least figure 1), wherein the primary circuit (“B”) for recovering and regenerating the refrigerating fluid is composed of a compressor (15), a condenser (11), a lamination member (17) and the primary evaporator (5), while the secondary circuit (“A”) for recovering and regenerating the heat-transfer fluid is composed of the primary evaporator (5), the secondary heat exchanger (1), and a pump (3) for circulating the heat-transfer fluid (see at least figure 1), the pump (3) for circulating the heat-transfer fluid being 21) of the primary circuit (evident from at least figure 1), while the secondary heat exchanger (1) is placed inside the room (23) for cooling and keeping the products at a controlled temperature (as shown in at least figure 1), wherein the refrigerating fluid (of “B”) is composed of HFC-based fluorinated gases (see at least figures 7 and 8).
However, Furuhama may not explicitly disclose at least one fan of the condenser, at least one fan of the secondary heat exchanger, nor the heat-transfer fluid being composed of water or of an antifreeze solution.
On the other hand, Feng, directed to an air conditioning system, discloses at least one fan (122) of the condenser (120), at least one fan (225) of the secondary heat exchanger (220), and the heat-transfer fluid being composed of water or of an antifreeze solution (see second sentence of paragraph 20).
One of ordinary skill in the art would recognize that utilizing fans with heat exchangers increases the amount of convection therein, thus also increasing the amount of heat exchange at the thermal interface. This is evidenced by the convective heat transfer equation of: 𝑄 = ℎ𝐴𝛥𝑇, wherein “Q” is the amount of heat transfer, “h” is the convective heat transfer coefficient, “A” is the surface area at the thermal interface, and “ΔT” is the temperature difference. Having fans for providing convection increases the value of the convective heat transfer coefficient “h”, which is directly proportional to the amount of heat transfer “Q”. Moreover, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.1 In the instant case, one of ordinary skill in the art would recognize the suitability of coolants such as water or antifreeze to provide a means for thermal exchange within a refrigeration system. One of ordinary skill in the art would recognize the distinct physical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Furuhama and to have modified them with the teachings of Feng, by having at least one fan of the condenser, at least one fan of the secondary heat exchanger, and the heat-transfer fluid being composed of water or of an antifreeze solution, as a matter of improving or optimizing the amount of heat exchange of the system, without yielding unpredictable results.
However, Furuhama as currently modified may not explicitly disclose a dehydrating filter.
On the other hand, Kingham, directed to a refrigeration system, discloses the use of a filter-drier (37). Kingham teaches that the filter-drier is a conventional piece of equipment which removes any residual moisture from the refrigerant. One of ordinary skill in the art would recognize that said component allows for ensuring the optimal operation of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Furuhama, and to have modified them with the teachings of Kingham, by having a dehydrating filter (i.e. a filter-drier), in order to remove any residual moisture from the refrigerant, and thereby ensuring the optimal operation of the system, without yielding unpredictable results.


Response to Arguments
Applicant's arguments filed on October 21, 2021 (“the Remarks”) have been fully considered but they are not persuasive, given the following reasons.
Applicant argues that one of ordinary skill in the art would not have been motivated to combine the cited prior art references in the manner proposed. Applicant alleges that the “claimed apparatus is a self-contained refrigerating unit of a dispenser of refrigerated products” (emphasis added), whereas the prior art of Furuhama is directed to an air conditioning system having indoor and outdoor units.2 Applicant argues that the prior art of Furuhama does not support a system that is a “self-contained refrigerating unit”, because Furuhama instead has discrete outdoor and indoor units. Moreover, Applicant alleges that the air-conditioning system of Furuhama is usable in an application “completely distinct” from the instant claims. Applicant also appears to argue that the proposed modification changes the intended purpose of Furuhama, and that one of ordinary skill in the art would not consider, nor have a rational basis for, modifying Furuhama to arrive at the claimed invention.3 However, these arguments are considered unpersuasive, as follows.
First, Applicant is reminded that: 
The features upon which Applicant relies (i.e., the self-contained refrigerating unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.4  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the 5  
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.6  
As per a), it should be noted that despite Applicant’s arguments, the claimed subject matter does not contain a limitation or a phrase of the refrigerating unit being a “self-contained” unit. The preamble of the claim merely recites a “refrigerating unit of a dispenser of refrigerated products”. The body of the claim also fails to positively recite that the refrigerating unit is a monolithic, or self-contained, structure. Therefore, Applicant’s arguments are considered unpersuasive, since it is improper to import claim limitations from the specification.7 Notwithstanding, Applicant is suggested to amend the claim to include a positively recited structural limitation of a unitary structure, or self-contained unit, for the refrigerating unit, in order to overcome the current prior art of Furuhama.
As per b), Applicant alleges that the prior art of Furuhama is useable in an application “completely distinct” from the claimed invention. However, it should be noted that the body of the claim only recites an intended use of the system “to allow a thermal exchange between refrigerating fluid, heat-transfer fluid and refrigerated products in the room”, where the at least one secondary heat exchanger is arranged with respect to the heat-transfer fluid and to “refrigerated products” in the room, for “cooling and keeping the products at a controlled temperature”. The 8 A claim limitation directed to the intended purpose of providing cooling to a product does not necessarily constitute a structural recitation. 
Assuming arguendo, even if one of ordinary skill in the art were to construe the term “products” as a structural recitation, said construction of the claim language would still be met by the prior art for at least two reasons. The first reason is that the term “products”, when construed in light of the specification, comprises “products of any type and nature stored at a controlled temperature which is lower than the ambient temperature” (see lines 17-20, in page 1 of the specification as filed). This definition covers a broad spectrum of items that may be considered a refrigerated product. The second reason follows the first reason, since the claims simply recite a product that is refrigerated, and wherein virtually any physical object can be refrigerated (i.e. placed in a climate-controlled environment to lower or maintain its temperature at or below a setpoint). For instance, the clothes on a person that is adjacent or near the indoor unit of Furuhama can be considered a “refrigerated product”, since it is being cooled by the indoor unit. Likewise, the system of Furuhama is capable of cooling (i.e. refrigerating) any items or products that are adjacent the indoor unit (e.g. furniture, a cellphone, a book, etc.). The claim language does not require a specific product to be refrigerated, nor a specific temperature setpoint, and the specification allows “products of any type and nature stored at a controlled temperature” to be defined as a refrigerated product. Therefore, anything that is cooled by the indoor unit (aside from 
Lastly, as per c), to the extent that Applicant is arguing that Furuhama is non-analogous art to the claimed invention, Applicant is reminded that a prior art reference may be analogous art if the prior art: 1) is within the same field of endeavor as the claimed invention, or 2) is reasonably pertinent to the problem faced by the inventor.9 Furthermore, “[t]he determination of what arts are analogous to a particular claimed invention […] depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant”.10 In the instant case, the prior art is within the same field of endeavor as the claimed invention with regards to the utility of a vapor-compression system. Namely, the claim contains subject matter related to a vapor-compression system that is used to maintain a temperature within a controlled environment at a given setpoint, which is the same subject matter and field of endeavor as the cited prior art, which also use a vapor-compression system to maintain a low temperature. 
Moreover, it should be noted that the articulated reasoning of the rejection relies on scientific knowledge (i.e. the convective heat transfer equation), as well as jurisprudential considerations (i.e. the selection of a known material based on its suitability for an intended purpose), which provides the necessary rational underpinning to support a legal conclusion of obviousness. The rejection is deemed to include the required factual findings to support a prima facie case of obviousness, and therefore, Applicant’s arguments are considered unpersuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144.07.
        2 See lines 12-14 of page 4 of the Remarks.
        3 See second to last paragraph of page 4, id.
        4 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        5 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
        6 See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
        7 See MPEP § 2111.01 (II).
        8 MPEP § 2114 (II).
        9 MPEP § 2141.01 (a).
        10 Id., at subsection 904.01 (c).